PRUCO LIFE INSURANCE COMPANY Pruco Life Variable Universal Account PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Pruco Life of New Jersey Variable Appreciable Account Supplement dated January 15, 2016, to Prospectuses dated September 11, 2015, for M PremierSM VUL Protector®Contracts This Supplement should be read and retained with the current Prospectus for your Variable Life Insurance Contract. This Supplement is intended to update certain information in the Prospectus for your Variable Life Insurance Contract. If you would like another copy of the current Prospectus, please contact us at (800) 778-2255. Name Change: Pyramis Global Advisers, LLC On September 30, 2015, Pyramis Global Advisers, LLC changed its name to FIAM LLC.Due to this change, the AST Pyramis® Quantitative Portfolio row in the Affiliated Funds table is deleted and replaced with the following: AST FI Pyramis® Quantitative Portfolio Seeks long-term capital growth balanced by current income. FIAM LLC Name Change: Neuberger Berman Management LLC and Neuberger Berman LLC On January 1, 2016, Neuberger Berman Management LLC and Neuberger Berman LLC transferred investment advisory services to Neuberger Berman Fixed Income LLC.Also at that time, Neuberger Berman Fixed Income LLC changed its name to Neuberger Berman Investment Advisers LLC.Due to this change the Neuberger Berman AMT Socially Responsive Portfolio row in the Unaffiliated Funds table is deleted and replaced with the following: Neuberger Berman AMT Socially Responsive Portfolio - Class S Seeks long-term growth of capital by investing primarily in securities of companies that meet the Fund’s financial criteria and social policy. Neuberger Berman Investment Advisers LLC New Subadvisory Arrangement: PSF Natural Resources Portfolio On or about February 8, 2016, Allianz Global Investors U.S. LLC will replace Jennison Associates, LLC as subadviser to the PSF Natural Resources Portfolio.At that time the PSF Natural Resources row in the Affiliated Funds table will be deleted and replaced with the following: PSF Natural Resources Portfolio – Class I Seeks long-term growth of capital. Allianz Global Investors U.S. LLC PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS PRODUCTSUP109 MPVULP
